OPINION — AG — A MEDICAL DOCTOR WHO IS ACTIVELY ENGAGED IN THE PRACTICE OF MEDICINE AND SURGERY IN THE STATE AND WHO ALSO SERVES AS A PART TIME OR ASSOCIATE FACULTY MEMBER, WITH OR WITHOUT REMUNERATION, IS NOT PROHIBITED FROM SERVING AS A MEMBER OF THE STATE BOARD OF MEDICAL EXAMINERS. A MEDICAL DOCTOR WHO SERVES AS A FULLY TIME FACULTY MEMBER IS NOT PROHIBITED, UNDER 59 O.S. 1971 482 [59-482], FROM SERVING AS A MEMBER OF THE STATE BOARD OF MEDICAL EXAMINERS. CITE: 59 O.S. 1971 482 [59-482] (KAY KAREN KENNEDY)